Citation Nr: 0517061	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date, prior to June 24, 1998, for 
a 100 percent evaluation for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Los Angeles, 
California, VA Regional Office (RO).   

This case has previously come before the Board.  In March 
2004 the case was remanded to the agency of original 
jurisdiction (AOJ).  The case has been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  The veteran is totally disabled due to PTSD.  

2.  A claim for an increased evaluation for PTSD was filed on 
March 20, 1995.  


CONCLUSION OF LAW

The effective date for a 100 percent evaluation for PTSD is 
March 20, 1995.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in April 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the April 2004 
notice, the June 2004 supplemental statement of the case 
issued constituted subsequent process.  The veteran has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria & Analysis

On March 20, 1995, the veteran filed a claim for an increased 
rating for PTSD.  The AOJ denied an increased rating for PTSD 
in a July 1995 rating decision.  In November 1995, a notice 
of disagreement was received.  By rating decision, dated in 
September 1997, the AOJ granted an evaluation of 50 percent 
for PTSD.  Thereafter, in an April 2001 decision, the Board 
addressed the issue of an increased rating for PTSD.  In that 
decision, the Board acknowledged that a claim for an 
increased rating for PTSD had been initiated in March 1995.  
The April 2001 Board decision granted a 100 percent 
evaluation and returned the case to the AOJ for 
implementation of the Board decision.  

In a June 2001 rating decision, the AOJ established an 
effective date of June 24, 1998 for the 100 percent 
evaluation for PTSD.  In doing so, however, the AOJ has 
created the issue of entitlement to an earlier effective date 
where no such issue should exist.  Our review reflects that 
there is nothing in the April 2001 Board decision that 
suggested that there should be a staged rating.  If the Board 
thought there should have been a staged rating, the Board 
should have, and could have, made that part of the decision.

Furthermore, the effective date the AOJ selected has no 
relationship to the actual events in the case.  The veteran 
had an ongoing appeal in association with the evaluation of 
PTSD.  During the appeal, in correspondence received on June 
24, 1998, the veteran asserted that he was unemployable.  
That document, however, provides no basis for establishing an 
effective date in regard to the ongoing appeal for the 
increased evaluation for PTSD.  The fact that the veteran 
asserted that he was unemployable due to PTSD did not change 
the character of the already existing appeal.

Against this background, the record shows the veteran filed a 
claim for an increased evaluation for PTSD on March 20, 1995.  
Although a VA examination in May 1995 resulted in a global 
assessment of functioning (GAF) score of 65, that is just one 
piece of evidence that must be considered.  On September 19, 
1995, it was established that he contemplated suicide.  On 
September 25, 1995, it was established that he had difficulty 
in thinking, judgment, and social functioning.  On September 
27, 1995, he had some difficulty with thinking, judgment, and 
social functioning.  In March 1997, it was established that 
his GAF was 40.  In October 1997, he engaged in an 
inappropriate act and was arrested.  In November 1997, he was 
described as lethargic and fatigued.  In June 1998, a staff 
psychologist entered a current GAF of 35, with a highest GAF 
of 35 in the past year.  

In sum, there is nothing to suggest that the veteran became 
worse on June 24, 1998.  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge.  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (b).  The effective date for an increase 
in disability compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within 1 year from such 
date, otherwise, date of receipt of claim.  38 C.F.R. § 3.400 
(o)(2).  In this case, the Board has reviewed all of the 
evidence of record.  

To the extent an effective date earlier than March 20, 1995 
is sought, the Board notes that the effective date for an 
award of increased compensation may date back one year before 
the date of the claim for increase if, "it is factually 
ascertainable that an increase in disability had occurred" 
within that time frame.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  The Board has considered the guidance 
established in Hazan v Gober, 10 Vet. App. 511, 520 (1997).   
The Court in Hazan noted that 38 U.S.C.A. § 5110(b)(2) 
requires a review of all the evidence of record (not just 
evidence not previously considered) at to the disability in 
order to ascertain the earliest possible effective date.  The 
Court, however, did recognize a limitation in that 38 
U.S.C.A. § 5110(b)(2) noted that the application had to be 
received within one year from such date. 

Unlike Hazan, however, there is nothing in this file that 
suggests a change in the veteran's disability in the one year 
prior to the March 1995 claim.  Most of the record post dates 
his March 1995 claim and does not provide a basis for an 
earlier effective date.  Although there are VA outpatient 
treatment records, dated in January and February 1995, the 
documents are remarkably inadequate for the purpose of 
establishing the degree of his disability.  Whether the 
documents are treated as evidence preceding the claim by one 
year or claims within the meaning of 38 C.F.R. § 3.157, the 
information is scant and does not provide any basis for an 
effective date, prior to March 20, 1995.  






ORDER

An effective date of March 20, 1995 for a 100 percent 
evaluation is granted for PTSD.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


